Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in reply to communication filed on 08/05/2021. Claimed priority is granted from Provisional Application 62754786, filed 11/02/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2021, and 07/15/2022 were filed after the mailing date of the original application filed on 04/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Cancelled Claims
Claims 17-29,  39-44  and 48 have been cancelled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 16, 32, 36-38, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Caroll et al., US 20180302306 A1, in view of PLUNKETT et al., US 20160350487 A1.
Regarding claim 1, Caroll teaches the invention substantially as claimed. Caroll discloses a computer-implemented method of determining a historical state of a system, the method comprising: obtaining data about the system from a plurality of different data sources (par. 0051 and 0056); 
constructing a full history dynamic network (FHDN) of the system using the data (par. 0210; see the job of the network analysis tool) ) , wherein the FHDN comprises (1) a plurality of nodes that are capable of dynamically changing (par. 0004), (2) a plurality of edges connecting the nodes, wherein the plurality of edges are capable of dynamically changing (fig. 10; see par. 0168-0170) , and (3) time series associated with each of the plurality of nodes and the plurality of edges wherein the time series indicate changes in state of the plurality of nodes and the plurality of edges over time (par. 0013). However, Caroll fails to teach “ providing a state of the system for a historical time instance in response to a query of the FHDN for said historical time instance.”. This feature is well-known in the art as evidenced by PLUNKETT et al. In the same field of endeavor, PLUNKETT discloses “In some examples, medical records 2218 can be dynamically updated throughout a single visit and the list of chronic conditions for the patient and the list of one-time medical conditions for the patient can be updated on each instance of the plurality of medical records being updated” (see PLUNKETT, par. 0151 and 0163). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the medical records mechanism of PLUNKETT within the system of Caroll for the purpose of determining if a particular decision affecting the care of a patient is correct in accordance with pre-established guidelines, or creation/coordination of information into and between the electronic health record as stated by PLUNKETT (par. 0002). By this rationale, claim 1 is rejected. 
Regarding claims 1-8, 16, 32, 36-38, and 45- 47 the combination Caroll-PLUNCKETT teaches:
2. (Original) The method of claim 1, wherein the state of the system comprises an exact graphical state of the system, in an as-operated state, at the historical time instance (PLUNKETT, par. 0146 and 0158).  
3. (Original) The method of claim 1, wherein the state of the system comprises an exact graphical state for a subset of the system at the historical time instance (PLUNKETT, par. 0146 and 0158).    
4. (Original) The method of claim 1, wherein a historical dynamic behavior of the FHDN is determined without analyzing a sequence of snapshots of the network captured at different points in time (Caroll, par. 0033. 0067 and 0068).  
5. (Original) The method of claim 1, where the FHDN permits the query for the historical time instance to be answered without requiring full network instantiation at said historical time instance (Caroll par. 0084).  
6. (Original) The method of claim 1, wherein the plurality of nodes and edges comprises (1) all nodes and edges that had previously existed in the network beginning at a given time instance, and (2) all nodes and edges that presently exist in the network (PLUNKETT, par. 0026 and 0017).  
7. (Original) The method of claim 1, wherein the time series for a selected node or edge comprises times of additions or removals of the selected node or edge in the network (Caroll, 0140 and 0161).  
8. (Original) The method of claim 1, wherein the time series are based on events or changes occurring at a selected node or edge (Caroll, 0188).  
16. (Currently Amended) The method of claim 1, wherein the use of the FHDN allows memory/storage savings of at least three orders of magnitude compared to conventional network graphing techniques (Caroll. 0039 and 0082).  
17.-29. (Canceled)  
32. (Original) The method of claim 1, wherein the FHDN is stored in a graph database (Caroll, 0059 0225 and 0248).  
36. (Original) The method of claim 1, wherein the plurality of nodes and the plurality of edges comprise tags or properties (Caroll, 0009, 0010, 0033 and 0079).  
37. (Original) The method of claim 1, wherein the plurality of edges comprises weights that indicate strength of connections or relationships between nodes (Caroll 0084 and 0222).  
38. (Original) The method of claim 1, wherein the system comprises the Bill of Materials for any manufacturing company (PLUNCKET , par. 0002, 0054 and 0057)  
39.-44. (Canceled)  
45. (Original) The method of claim 1, wherein the FHDN is constructed without requiring periodic capturing and storing of snapshots of the system at different points in time  (Caroll, par. 0033. 0067 and 0068).  
46. (Original) The method of claim 1, wherein constructing the FHDN of the system comprises generating data objects that represent the plurality of nodes, the plurality of edges, and the time series (par. 0013).  
47. (Original) A system for determining a historical state of a system, the system comprising: a data aggregation component for continuously obtaining data about a system from a plurality of different data sources; and Preliminary Amendment and Response to Notice to File Missing Parts a network graphing component configured to: construct a full history dynamic network (FHDN) of the system using the data, wherein the FHDN comprises (1) a plurality of nodes that are capable of dynamically changing, (2) a plurality of edges connecting the nodes, wherein the plurality of edges are capable of dynamically changing, and (3) time series associated with each of the plurality of nodes and the plurality of edges, wherein the time series indicate changes in state of the plurality of nodes and the plurality of edges over time, and wherein the FHDN is constructed without requiring periodic capturing and storing of snapshots of the system at different points in time; and provide a state of the system for a historical time instance in response to a query of the FHDN for said historical time instance. (see Caroll, par, 0013, par. 0051, 0056, 0168-0170, and par. 210; see also PLUNKETT, par. 0151 and 0163). The same motivation and reason to combine used for the rejection of claim 1 is also valid for this claim.  By this rationale, claim 47 is rejected. 
48. (Canceled)  
Claim Objections
Claims 9-15, 30, 31, 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jude Jean-Gilles whose telephone number is 571-272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2459                                                                                                                                                                     
July 30, 2022